Exhibit 10.3

TRANSITION AND SEPARATION AGREEMENT

This Transition and Separation Agreement, dated as of January 6, 2015 (the
“Agreement”), is entered into by and between AVEO Pharmaceuticals, Inc., a
Delaware corporation, having its principal place of business at 650 East Kendall
Street, Cambridge, MA 02142 (the “Company”) and Tuan Ha-Ngoc (the “Employee”)
(each, a “Party” and, collectively, the “Parties”).

WHEREAS, the Employee has served as the President and Chief Executive Officer
and as a member of the Board of Directors (the “Board”) of the Company since
2002;

WHEREAS, the Parties entered into a Severance and Change in Control Agreement
dated December 11, 2009 (the “Severance Agreement”);

WHEREAS, the Severance Agreement provides for certain severance benefits to be
provided to the Employee in certain circumstances, including in the event that
his employment is terminated by the Company without Cause (as such term is
defined in the Severance Agreement), or by the Employee for Good Reason (as such
term is defined in the Employment Agreement);

WHEREAS, in connection with a restructuring of the Company, the Employee has
agreed to resign from his position as President and Chief Executive Officer, but
to remain employed by the Company for a transition period during which period he
will serve as the an Executive Advisor to the Company and as Chair of the Board
in order to support the Company with the restructuring, and following which
transition period the Employee will be separated from employment with the
Company but will continue to serve as Chair of the Board;

WHEREAS, in the interest of a successful restructure and an amicable transition,
and in exchange for, among other things, the Employee entering into and
complying with this Agreement and providing the transition and post-employment
assistance set forth below, the Company is providing the Employee with
consideration set forth in this Agreement;

WHEREAS, the Employee wishes to waive certain rights to the receipt of severance
benefits which might otherwise have been due to him under the Severance
Agreement in connection with the transition as set forth herein;

NOW THEREFORE, for good and valuable consideration, including without limitation
the premises and mutual promises contained herein, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

1. TRANSITION PERIOD; RESIGNATION FROM PRESIDENT AND CHIEF EXECUTIVE OFFICER
POSITION.

As of January 6, 2015, the Employee hereby resigns from his position of
President and Chief Executive Officer of the Company, but will remain an
employee in the role of an Executive Advisor to the Company until the Separation
Date, as defined herein, whereupon he shall resign as Executive Advisor and his
employment shall cease. Effective on January 6, 2015, the Employee will become
the Chair of the Board, and he shall continue to serve as non-



--------------------------------------------------------------------------------

employee Chair of the Board following the Separation Date. The Employee agrees
to execute and deliver any documents reasonably necessary to effectuate the
resignations, provided that nothing in any such document is inconsistent with
any terms set forth in this Agreement. Should the Employee fail to promptly
submit the resignations or execute any documents requested by the Company to
effectuate such resignations, the Employee hereby irrevocably appoints the
Company to be his attorney-in-fact to execute any documents and do anything in
his name to effect such resignations.

The Separation Date shall be January 31, 2015; provided, however, that
notwithstanding the foregoing, nothing shall be construed to prevent the Board
from terminating the employment of the Employee for Cause (as defined in the
Severance Agreement) at any time, whether before or after January 31, 2015.

The period of time between January 6, 2015 and the Separation Date shall be a
transition period (the “Transition Period”), during which the Employee shall
remain employed by the Company as an Executive Advisor and shall assist the
Company as directed with the successful transition of his duties and
responsibilities to a new Chief Executive Officer and otherwise use his best
efforts to assist the Company with a successful restructure of its operations.
During the Transition Period, the Employee will continue to come into the office
as directed by the Company and will continue to receive his current base salary.
Notwithstanding the foregoing, during the Transition Period, the Company will
grant reasonable requests for time off, as determined in its sole discretion, to
enable the Employee to search for other employment.

In order to continue assisting the Company in its transition, the Employee
further agrees that, for six (6) months following the Separation Date (the
“Post-Employment Assistance Period”), he shall make himself reasonably available
by telephone or e-mail from time to time, upon reasonable notice and on an
as-needed basis, to consult with the Company and to provide any reasonable
information and/or guidance that the Company may request concerning his former
duties and responsibilities and/or his knowledge of the Company’s business and
operations (the “Post-Employment Assistance”). The Employee acknowledges and
agrees that the consideration set forth in this Agreement, including without
limitation the Severance Benefits set forth below, is being provided, in part,
as consideration for the Post-Employment Assistance, and that he will not be
entitled to receive any additional compensation or benefits for such assistance.
Further, the Employee and the Company agree and acknowledge that as of the
Separation Date, the Employee will experience a “separation from service” within
the meaning of Section 409A of the Internal Revenue Code as both parties intend
that the Post-Employment Assistance will not require Employee to perform
services more than one day per week during the Post-Employment Assistance
Period.

Following the Separation Date, the Employee shall no longer be employed with the
Company, but shall remain on as the Chair of the Board to serve, in accordance
with the terms of the Bylaws of the Company until the election and qualification
of his successor, subject to his earlier death, resignation, or removal. As
non-employee Chair of the Board, the Employee shall be entitled to receive the
compensation applicable to such position as determined under the Company’s
director compensation policy, as approved and amended by the Board from time to
time (the “Director Compensation Policy”), which as of the date hereof, provides
for an annual Board Chair retainer of $60,500 and an annual option grant with
respect to 12,500 shares of



--------------------------------------------------------------------------------

Company common stock upon the Employee’s re-election to the Board at the
Company’s annual stockholders meeting, in each case on the terms and subject to
the conditions set forth in the Director Compensation Policy. In addition, each
outstanding option to acquire Company common stock held by the Employee shall,
to the extent necessary, be amended to provide that such option shall continue
to vest and be exercisable during any period that the Employee continues to
serve as a member of the Board, and for three months thereafter (but in no event
later than the Final Exercise Date set forth in the applicable option
agreement).

2. SEVERANCE BENEFITS.

In return for the Employee’s execution and return of a release of claims
agreement (“Release Agreement”) within sixty (60) days following the Separation
Date (or such lesser period as may be determined by the Company) in a form that
will be provided by the Company and substantially similar to the form attached
to the Severance Agreement as Exhibit A (with such modifications as the Company
may make in its sole discretion to reflect changes in the law and/or the
circumstances of the separation), and the Employee’s non-revocation of such
Release Agreement and compliance with the terms thereof, the Company agrees to
provide the Employee with payments and benefits that are equivalent in amount
and type to those set forth in Section 2.1(a)-(d) of the Severance Agreement
(the “Severance Benefits”). For the avoidance of doubt, the Employee shall not
be eligible to receive, and shall not receive, any Severance Benefits if his
employment is terminated for Cause or if he resigns from employment for any
reason during the Transition Period, and, further, in consideration of the
Transition Period, the payments and benefits that the Employee will receive
during such period, and the Employee’s eligibility to receive the Severance
Benefits in the event of a termination without Cause, the Employee hereby waives
any right to claim that the transition or anything described herein shall
constitute Good Reason (as defined in the Severance Agreement). Except as set
forth in this Agreement, the Severance Agreement shall terminate and be of no
further force or effect as of January 6, 2015.

3. MISCELLANEOUS.

(a) Withholding. The Company shall deduct from any payments made pursuant to
this Agreement an amount equal to all or any part of the federal, state, local
and foreign taxes, if any, required by law to be withheld by the Company with
respect to such payments. If the Company does not withhold an amount from the
Employee’s wages, other remuneration or payments sufficient to satisfy the
withholding obligation of the Company, the Employee will make reimbursement on
demand for the amount underwithheld.

(b) Section 409A. This Agreement is intended to comply with, or be exempt from,
the provisions of Section 409A of the Internal Revenue Code of 1986, as amended,
and shall be construed consistent therewith.

(c) Non-Competition, Non-Solicitation, Confidentiality, Inventions and
Proprietary Information. The Employee acknowledges and reaffirms his obligation,
both during the Transition Period and thereafter, to keep confidential and not
to use or disclose any and all non-public information concerning the Company
that he acquired or will acquire during the course of his employment with the
Company, including, but not limited to, any non-public information concerning
the Company’s business affairs, business prospects, and financial



--------------------------------------------------------------------------------

condition. The Employee further acknowledges and reaffirms his ongoing
obligations with respect to Non-Competition, Non-Solicitation, Proprietary
Information, Inventions and Confidentiality as set forth in Section 4 of the
Severance Agreement and in the Confidentiality Agreement referenced therein, all
of which remain in full force and effect and are incorporated by reference as if
fully set forth herein.

(d) Indemnification. In his role as non-employee Chair of the Board, the
Employee shall be entitled to corporate indemnification and insurance coverages
to the same extent provided to other non-employee directors of the Company.

(e) Cumulative Remedies. If either Party breaches any provisions or covenants
contained in this Agreement, the other Party shall be entitled to pursue any
remedy available at law or in equity. The Parties agree that the remedies for
breach of this Agreement are cumulative. Notwithstanding anything in the
foregoing that might be construed to the contrary, all Severance Benefits shall
terminate immediately if the Employee, at any time, violates any of his
continuing obligations to the Company pursuant to Section 4(c) hereof or the
agreements referenced therein.

(f) Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be enforceable by the Parties and their legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. The
Company shall require any successor hereto or transferee hereof to assume and
agree to perform this Agreement in accordance with its terms.

(g) Notices. Any and all notices, requests or other communications provided for
herein shall be given in writing and sent by hand delivery or by recognized
overnight delivery service or by certified mail, return receipt requested, with
postage prepaid. Such notices shall be addressed to the Company’s address set
forth in the introductory paragraph hereto or to the home address of the
Employee then on file with the Company, as applicable. Any notice which is
required to be made within a stated period of time shall be considered timely if
delivered before midnight of the last day of such period.

(h) Waiver. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing signed by
the Parties hereto. No waiver by a Party hereto of any breach or noncompliance
by the other Party of any condition or provision of this Agreement to be
performed by such Party shall be deemed a waiver of similar or dissimilar
provisions or conditions existing at the same time or at any prior or subsequent
time.

(i) Entire Agreement. This Agreement contains and constitutes the complete
agreement between the Parties hereto with respect to the Employee’s transition
and separation from employment and cancels all oral and written negotiations,
agreements and commitments in connection therewith, except as expressly set
forth in this Agreement. Nothing herein shall be construed as modifying,
canceling or superseding the Employee’s continuing obligations set forth in
Section 4(c) above or in the agreements referenced therein.



--------------------------------------------------------------------------------

(j) Applicable Law. This Agreement shall be governed by the laws of the
Commonwealth of Massachusetts without regard to conflict of laws provisions. The
Parties hereby irrevocably submit to and acknowledge and recognize the
jurisdiction of the courts of the Commonwealth of Massachusetts, or if
appropriate, a federal court located in the Commonwealth of Massachusetts (which
courts, for purposes of this Agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Agreement or the subject matter hereof.

(k) Counsel Fees. If either Party hereto shall institute any court action or
arbitration proceedings for the purpose of enforcing this Agreement, each Party
shall bear its or his own costs and expenses (including, but not limited to,
counsel fees) incurred in connection therewith.

(l) Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect. If any provision
of this Agreement is held to be invalid or unenforceable by any arbitrator or
court of competent jurisdiction, the Parties intend that such portion be
modified to make it enforceable to the maximum extent permitted by law.

(m) Advice of Counsel. The Employee represents and warrants that he has caused
this Agreement to be reviewed on his behalf by the Employee’s own legal counsel;
that the Employee has discussed the terms and conditions contained in this
Agreement with the Employee’s own legal counsel; and that the Employee has fully
read and understands and agrees to all of the terms and provisions contained in
this Agreement.

(n) Cooperation. To the extent permitted by law, the Employee agrees to
reasonably cooperate with the Company in the investigation, defense or
prosecution of any claims or actions now in existence or that may be brought in
the future against or on behalf of the Company or any affiliate that involve
matters relating to the Employee’s role as a director, officer, or employee of
the Company or any affiliate. The Employee’s cooperation in connection with such
claims or actions shall include, but not be limited to, being reasonably
available to meet with the Company’s counsel to prepare for discovery or any
mediation, arbitration, trial, administrative hearing or other proceeding or to
act as a witness when reasonably requested by the Company. The Employee further
agrees that, to the extent permitted by law, he will notify the Company promptly
in the event that he is served with a subpoena or in the event that he is asked
to provide a third party with information concerning any actual or potential
complaint or claim against the Company or any affiliate. The Employee shall be
entitled to receive reimbursement of all reasonable out of pocket expenses
incurred by the Employee in cooperating hereunder, including expenses related to
travel and other expenses while away from home, plus a reasonable hourly fee,
provided, however, that the Company will not pay the Employee a fee for time
spent providing testimony in any arbitration, trial, administrative hearing or
other proceeding. The Company shall reimburse such expenses subject to its
expense reimbursement policy.

(o) Waiver of Right to Jury Trial. The Parties expressly waive any right that
any Party either has or may have to a jury trial of any dispute arising out of
or in any way related to the matters covered by this Agreement.



--------------------------------------------------------------------------------

(p) Counterparts; Signature. This Agreement may be executed in counterparts,
each of which will be deemed an original, but all of which will be deemed one
and the same instrument. Any facsimile or pdf copy of any Party’s executed
counterpart of this Agreement will be deemed to be an executed original thereof.

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement, or
caused this Agreement to be duly executed by an officer thereunder duly
authorized, as of the date first hereinabove written.

 

EMPLOYEE

/s/ Tuan Ha-Ngoc

Tuan Ha-Ngoc Date: 1/6/2015

 

AVEO PHARMACEUTICALS, INC.

By:

/s/ Joseph Vittiglio

Name: Joseph Vittiglio Title: SVP, General Counsel

Date: 1/6/2015